Citation Nr: 0218374	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for missing teeth 
numbers 15, 32, 30, 4, 14, 17, and 18, to include 
outpatient dental treatment by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from 
November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  Within the 
referenced rating decision, the RO denied the veteran's 
claim seeking entitlement to service connection for his 
currently missing teeth.  The veteran has perfected a 
timely appeal with respect to this issue.

Although the veteran in the present case has perfected an 
appeal as to a claim for service connection for his 
missing teeth, the U.S. Court of Appeals for Veterans 
Claims has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).  Thus, in the current case, adjudication 
of the veteran's claim for service connection for a dental 
disability must also include consideration of service 
connection for this disorder for the purpose of 
establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  See also Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding 
that the Board is required to consider a veteran's claim 
under all applicable provisions of law and regulation, 
whether or not the claimant specifically raises the 
applicable provision).


FINDINGS OF FACT

1.  Teeth numbers 15 and 30 were extracted during the 
veteran's period of active military service.

2.  Teeth numbers 14, 17, and 18 were filled after more 
than 180 days of active service.

3.  The evidence is in relative equipoise as to whether 
third molar (tooth number 32) was or was not diseased thus 
necessitating the extraction of the molar after more than 
180 days of active service.

4.  The evidentiary record does not contain any 
documentation which satisfies the notification 
requirements of 38 U.S.C.A. § 1712(b)(1) (West 1991).

5. The veteran does not have a dental condition resulting 
from a combat wound or other service trauma; he was not a 
prisoner of war during service; service connection is not 
in effect for any disability other than extraction of 
teeth numbers 1, 13, 16, 17, and 32; he has no adjudicated 
service-connected compensable dental disability or a 
dental condition clinically determined to be complicating 
a medical condition currently being treated by VA; and he 
is not a Chapter 31 vocational rehabilitation trainee.


CONCLUSION OF LAW

The criteria for entitlement to one-time VA outpatient 
dental treatment for missing teeth numbers 15, 32, 30, 14, 
17, and 18 have been met.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
current claim, the veteran has received the degree of 
notice which is contemplated by law.  Following the 
receipt of the veteran's April 2000 original claim, VA 
sent the veteran two letters dated in December 2000 and 
March 2001.  Within VA's letters, the veteran was provided 
with a detailed account of the recent enactment of the 
VCAA, and he was notified regarding that evidence which 
was necessary for purposes of satisfying his pending 
claim.  As part of the notice, VA also specifically 
informed the veteran of which portion, if any, of the 
evidence he was obligated to provide, and which part, if 
any, VA would attempt to obtain on his behalf.  
Thereafter, the RO specifically provided the veteran with 
a copy of the June 2001 appealed rating action in this 
case, in addition to a March 2002 statement of the case.  
These documents further notified the veteran of the 
evidence needed to substantiate his claim.  By way of the 
aforementioned documents, the veteran was again 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA 
on his behalf.  Finally, the RO's June 2001 rating action 
and March 2002 statement of the case provided the veteran 
with the reasons and overall rationale for the 
determination made regarding his claim for service 
connection.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating his claim for service 
connection.  First, the RO made reasonable efforts to 
develop the record in that the veteran's service medical 
records were obtained and associated with the claims 
folder.  Copies of the veteran's post-service medical 
records have likewise been associated with the veteran's 
claims folder.  Although the veteran in this case has not 
been afforded a VA dental examination in connection with 
his present claim, the Board finds that such examination 
is not necessary.  As set forth in more detail below, both 
the veteran's in-service and his post-service medical 
records contain sufficient medical evidence for VA to 
render a decision on his current dental claim.  See 
38 C.F.R. § 3.159 (c)(4) (2002); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case if 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  Factual Background

The veteran's induction examination, dated November 19, 
1962, indicates the veteran's teeth were noted as normal 
at entry into service.

The veteran's dental records show that he received 
treatment at the "8th Cav. Dental Clinic" in Korea from 
November 19, 1963, through March 23, 1963, and at the U.S. 
Army Dental Clinic at Ft. Carson, Colorado in October 
1964.

The veteran's Korean dental records show that teeth 
numbers 15, 32, and 30 were extracted.  As the result of 
carries, teeth numbers 17, 18, 19, 20, 2, 31, 1, and 14 
were filled.

Post-service dental records dated from 1971 through 1998 
show that teeth numbers 4, 14, 17, and 18 were extracted.

III.  Dental Claim.

The schedule of ratings in chapter 4 title 38, Code of 
Federal Regulations, distinguishes between "replaceable 
missing teeth" or periodontal disease and teeth lost as a 
result of "loss of substance of body of maxilla or 
mandible."  Compare 38 C.F.R. § 4.149 (2002) with 
38 C.F.R. § 4.150, Diagnostic Code (DC) 9913 (2002).  The 
former "may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations 
or outpatient dental treatment", 38 C.F.R. § 4.149, but 
the loss of teeth as described in the latter provision, is 
rated in accordance with the diagnostic code, when their 
loss is service connected, and may be rated anywhere from 
zero percent to 100 percent disabling, 38 C.F.R. § 4.150, 
DC 9913.  In the instant case, because the veteran's teeth 
are "replaceable teeth" within the meaning of § 4.149, the 
only issue is which of those missing teeth are to be 
service connected for the purposes of dental examinations 
or outpatient dental treatment of those individual teeth.  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
and periodontal disease will be considered service-
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a).

The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active 
duty will be considered.  Treatment during service, 
including the filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence 
of aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 days or 
more of active service.  Teeth noted as normal at entry 
will be service-connected if they were filled or extracted 
after 180 days or more of active service.  38 C.F.R. § 
3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(e).

As discussed earlier, the veteran's dental records show 
that teeth numbers 15, 30, and 32 were extracted during 
service, while teeth numbers 14, 17, 18, and 4 were 
extracted following the veteran's discharge from service 
in November 1964.  

As teeth numbers 15 and 30 were extracted in service, the 
Board finds that service connection solely for the purpose 
of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 is established 
for these particular teeth, as it has been shown that the 
veteran's resulting condition (i.e. missing teeth) was 
incurred in service.  In regards to teeth number 14, 17 
and 18, the Board finds that such teeth are likewise 
service-connected for purposes of establishing eligibility 
for VA outpatient dental treatment as these teeth were 
noted as normal at the time the veteran entered into 
active military service in November 1962, but were 
subsequently filled in November and December 1963, after 
more than 180 days of active service.  See 38 C.F.R. 
§ 3.81(e). 

As tooth number 32 is a third molar, service connection 
for treatment purposes will not be considered unless 
disease or pathology of the tooth developed after 180 days 
or more of active service, or was due to combat or in-
service trauma.  see 38 C.F.R. § 3.381(e).  In this case, 
there is no evidence in the record that supports a finding 
that the veteran sustained any trauma to the face or mouth 
during service.  The record does however, show that the 
veteran's third molar was extracted sometime between 
November and December 1963, more than 180 days of active 
service, and because the record is equivocal regarding the 
issue of whether the veteran's third molar was or was not 
diseased, thus necessitating the extraction of the molar, 
such determination will be resolved in favor of the 
veteran.   See 38 C.F.R. § 3.102 (2002) (when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be 
resolved in favor of the veteran); see also Gilbert v. 
Derwinski, ([a] reasonable doubt is one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
the claim).  Therefore, in resolving all reasonable doubt 
in favor of the veteran, the Board finds that service 
connection for the veteran's extracted third molar is 
established solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  

In regards to tooth number 4, the Board finds that service 
connection for purposes of obtaining VA dental treatment 
is not warranted.  Specifically, the veteran's current 
missing tooth condition resulting from the extraction of 
tooth number 4, has not been shown to have been incurred 
or aggravated in the line of duty during active service.  
38 C.F.R. § 3.381(b).   Notably, this tooth was extracted 
following the veteran's discharge from service in November 
1964, and the record does not support a finding that an 
exception under 38 C.F.R. § 3.381(c) applies as in the 
case of teeth numbers 14, 17, and 18.

Having established that the veteran in this case has a 
noncompensable service-connected dental disorder with 
respect to teeth numbers 15, 32, 30, 14, 17, and 18 the 
Board must next determine the type of treatment the 
veteran is eligible for as outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not 
show that the veteran has an adjudicated service-connected 
compensable dental condition, nor does he allege that his 
claimed dental condition would warrant a compensable 
rating under the rating schedule.  See e.g., 38 C.F.R. § 
4.150 (2002).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject 
to various conditions.  Where a veteran has a service-
connected noncompensable dental condition or disability 
shown to have been in existence at the time of discharge 
or release from active service, which took place before 
October 1, 1981, one-time correction of the noncompensable 
service-connected dental conditions may be authorized if 
application for such treatment was made within one year 
after such discharge or release.  The veteran in this case 
discharged from service in November 1964, and it has been 
shown with respect to teeth numbers 15,32, 30, 14, 17, and 
18, he has a service connected noncompensable dental 
condition.  Accordingly, the veteran is qualified for the 
one-time treatment of these teeth under the aforementioned 
eligibility category.  The Board has considered that the 
veteran's recent application for dental treatment, dated 
in April 2000, is untimely under the same eligibility 
category, however in Mays v. Brown, 5 Vet. App. 302, 306 
(1993), the United States Court of Appeals for Veterans 
Claims held that time limits for claiming VA outpatient 
dental treatment do not begin to run where the service-
department secretary fails to comply with the notification 
provisions of 38 U.S.C. § 1712(b)(2).  Currently, the 
record fails to establish that the veteran received the 
proper notification of application time limits for seeking 
VA outpatient dental treatment as provided under 
38 U.S.C.A. § 1712(b).  The record neither indicates that 
the veteran was provided with a written explanation of the 
provisions of 38 U.S.C.A. § 1712(b)(1) (West 1991), nor 
does the record contain a statement signed by the veteran 
acknowledging receipt of such explanation or a 
certification that the veteran was provided with such 
explanation, but refused to sign such statement.  As such, 
the veteran's current claim must be allowed.  Mays v. 
Brown, supra.

In rendering this decision, the Board has considered other 
categories of VA outpatient treatment eligibility which 
would potentially render the veteran eligible for any 
reasonable necessary dental treatment, without time 
limitations, rather than the one-time treatment which he 
has been awarded by way of the present decision, however, 
the record neither supports a finding that: (1) the 
veteran has a dental condition resulting from a combat 
wound or other service trauma; (2) he was a prisoner of 
war during service; (3) service connection is in effect 
for any disability other than extraction of teeth numbers 
15, 32, 30, 14, 17, and 18; (4) he has an adjudicated 
service-connected compensable dental disability or a 
dental condition clinically determined to be complicating 
a medical condition currently being treated by VA; and 
(5.) he is a Chapter 31 vocational rehabilitation trainee.  
See 38 C.F.R. § 17.161(c), (d), (e), (g),(h), (i), (j) 
(2002).  The Board therefore concludes that the veteran is 
currently entitled to that VA outpatient dental treatment 
which is reasonably necessary for the one-time correction 
of the service-connected condition of missing teeth 
numbers 15, 32, 30, 14, 17, and 18.


ORDER

Non-compensable service connection for teeth numbers 15, 
32, 30, 14, 17, and 18 is granted for purposes of 
obtaining one-time VA outpatient dental treatment of these 
teeth.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

